Citation Nr: 1421577	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher rate of special monthly compensation (SMC).  

2.  Entitlement to an effective date earlier than June 18, 2007, for the grant of entitlement to SMC.  


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to June 1993.  He died in August 2012 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted entitlement to SMC based on the Veteran's need for aid and attendance.  The effective date assigned was August 26, 2008.  

The Veteran filed a notice of disagreement (NOD) with the May 2010 rating decision, contending that he was entitled to a higher rate of SMC.  In a January 2011 rating decision, the Reno RO determined that a clear and unmistakable error was made in the level of SMC assigned from August 26, 2008, and changed it to reflect entitlement to a higher level.  The Veteran continued his disagreement, also raising disagreement with the effective date assigned.  See February 2011 VA Form 21-4138.  The effective date was subsequently amended to June 18, 2007.  See October 2011 supplemental statement of the case (SSOC) and rating code sheet.  

The Veteran perfected an appeal prior to his death.  He and appellant provided testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The Board subsequently dismissed the claim for entitlement to a higher rate of SMC upon notice of the Veteran's death.  

In a December 2012 memorandum, the RO in Reno determined that appellant was a proper substitute, but incorrectly identified the issue that was on appeal at the time of the Veteran's death.  

The issue of entitlement to burial benefits has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board also notes, as discussed in further detail below, that SMC was initially assigned to the Veteran solely pursuant to 38 U.S.C.A. § 1114(l) before the RO determined that the Veteran was also entitled to SMC at a higher level under 38 U.S.C.A. § 1114(p) at the rate intermediate between subsection (n) and subsection (o).  See January 2011 rating decision.  It appears the appellant may be entitled to retroactive payment for the period of time when the Veteran was incorrectly listed in the code box as only entitled to SMC under 38 U.S.C.A. § 1114(l) in addition to (k).  See id.; see also October 2011 SSOC.  This apparent discrepancy is also referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran was receiving SMC at the (n 1/2) level in addition to SMC under (k) prior to his death; this combination is considered the maximum rate allowed under 38 U.S.C.A. § 1114(p).  

2.  Prior to his death, the Veteran met the requirements for entitlement to the regular aid and attendance allowance found at 38 C.F.R. § 3.352(a).  

3.  The Veteran was in need of aid in the administration of insulin injections on a daily basis in his home prior to his death; his wife was responsible for administering the injections and she was supervised by maintaining contact with VA and through VA provided home health services.  

4.  A VA Form 119 dated August 26, 2008, documents that the Veteran called the RO to check on the status of his claim for aid and attendance; the RO treated the August 2008 phone call as a claim for SMC benefits.

5.  The Veteran submitted a packet of documents that was received at the Reno RO on July 13, 2009, which included a statement dated May 20, 2007, that requested aid and attendance and a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) dated May 25, 2007.  

6.  A June 18, 2007, addendum to a June 12, 2007, VA social work note documents that a completed aid and attendance form had been received and that the original was forwarded to the Veterans Benefits Administration (VBA).

7.  The Veteran did not submit any documentation received prior to June 18, 2007, that identified he was seeking entitlement to SMC.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rate of SMC have been met.  38 U.S.C.A. § 1114(r)(1); (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2013).

2.  The criteria for an effective date prior to June 18, 2007, for the grant of entitlement to SMC have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In regards to the claim for an effective date earlier than June 18, 2007, for the grant of entitlement to SMC, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the disability rating and effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regards to the remaining claim, the Board is granting entitlement to a higher rate of SMC, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Entitlement to a Higher Rate of SMC

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o). 

With regard to the claim on appeal, appellant is requesting an additional rate of SMC greater than that that was assigned to the Veteran prior to his death based on his need for aid and attendance. 

By way of history, at the time the Veteran's claim for entitlement to SMC was received, he was service-connected for the following disabilities: diabetes mellitus type II with coronary artery disease, hypertension, hypertrophic cardiomyopathy, congestive heart failure and renal failure (100 percent); retinopathy and early glaucoma (50 percent); dysthymic disorder (50 percent); sleep apnea (50 percent); peripheral neuropathy of the left lower extremity (40 percent); peripheral neuropathy of the right lower extremity (40 percent); peripheral neuropathy of the left upper extremity (20 percent); peripheral neuropathy of the right upper extremity (20 percent); left knee chondromalacia patella (10 percent); right knee chondromalacia patella (10 percent); status post arthroplasty, hammertoes, right foot (10 percent); and status post arthroplasty, hammertoes, left foot (10 percent).  He was also receiving SMC under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ and SMC under 38 C.F.R. § 1114(s) on account of his 100 percent rating and additional service-connected disabilities independently ratable at 60 percent or more.  See e.g., June 2009 rating decision.  

The Veteran was awarded SMC based on his need for aid and attendance in the May 2010 rating decision that is the subject of this appeal.  The RO noted that the Veteran had difficulty controlling his diabetes as a result of medication compliance issues and that he had been referred for home health assistance with medication and monitoring his blood sugar levels.  The RO also noted that a March 2009 VA examiner reported that the Veteran required assistance with undressing at bedtime due to exhaustion, that his wife fixed all of his meals and administered his insulin before all meals, and that he required some assistance with activities such as bathing, grooming and toileting.  An effective date of August 26, 2008, was assigned, which represented the date on which his claim had been received.  The Board notes that the award of SMC was made pursuant to 38 U.S.C.A. § 1114(l).  

The Veteran voiced his disagreement with the May 2010 rating decision, asserting that he was entitled to a higher rate of SMC.  As noted in the Introduction, the Reno RO determined that a clear and unmistakable error was made in the level of SMC assigned from August 26, 2008, and in a January 2011 rating decision, changed it to reflect entitlement to a higher level.  More specifically, the RO determined that the Veteran was entitled to SMC under 38 U.S.C.A. § 1114(p) at the rate intermediate between subsection (n) and subsection (o) on account of his 100 percent rating for diabetes with additional disabilities (dysthymic disorder and sleep apnea) independently ratable at 50 percent or more.  

The Veteran continued his disagreement, also raising disagreement with the effective date assigned.  See February 2011 VA Form 21-4138.  The effective date was subsequently amended to June 18, 2007.  See October 2011 SSOC and rating code sheet.  

The Board notes at this juncture that in the January 2011 rating decision, the RO only noted the Veteran's dysthymic disorder and sleep apnea as independently ratable disabilities at 50 percent or more to support the Veteran's entitlement to SMC under 38 U.S.C.A. § 1114(p) at the rate intermediate between subsection (n) and subsection (o).  The Board has reviewed the regulations pertaining to SMC and has determined that in order to get to the rate intermediate between subsection (n) and subsection (o), which is referred to as (n 1/2), the RO must have also considered the Veteran's service-connected retinopathy and early glaucoma (50 percent); peripheral neuropathy of the left lower extremity (40 percent); peripheral neuropathy of the right lower extremity (40 percent); peripheral neuropathy of the left upper extremity (20 percent); and peripheral neuropathy of the right upper extremity (20 percent), in conjunction with the service-connected dysthymic disorder and sleep apnea.  The Board also notes that the code box incorrectly identifies the Veteran at the (l 1/2) plus (k) rate, rather than the (n 1/2) rate plus (k).  See also October 2011 SSOC.  

The Board will now consider whether the Veteran was entitled to a higher rate of SMC prior to his death.

Special aid and attendance benefits exist for certain Veterans.  A Veteran who receives the SMC rate under 38 U.S.C.A. § 1114 subsection (o) or the maximum rate authorized under subsection (p) and who needs regular aid and attendance or a higher level of care is entitled to an additional allowance under 38 U.S.C.A. § 1114 subsection (r)(1).  See 38 C.F.R. § 3.350(h)(1).  Determination of the need for aid and attendance is subject to the provisions of 38 C.F.R. § 3.352.  The aid and attendance allowance under (r)(1) is payable whether or not such need was a partial basis for entitlement to the rate under SMC (o) or (p) or was based on an independent factual determination.  A Veteran who receives SMC at the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k), and who establishes a factual need for regular aid and attendance, is also entitled to the (r)(1) allowance.  See 38 C.F.R. § 3.350(h)(2).  Determination of the factual need for aid and attendance is also subject to the criteria of §3.352.

In this case, the Veteran was receiving SMC at the (n 1/2) level in addition to SMC under (k) prior to his death.  This combination is considered the maximum rate allowed under (p).  Therefore, the provisions of 38 C.F.R. §§ 3.350(h)(1) and (2) apply.  The Board must now determine whether the Veteran established a factual need for regular aid and attendance or a higher level of care as delineated under 38 C.F.R. § 3.352.  

38 C.F.R. § 3.352 (b)(1) provides that a Veteran is entitled to the higher level aid and attendance allowance authorized by §3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in paragraph (a) of this section; and (iii) the Veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  

As noted above, the Veteran's receipt of SMC at the (n 1/2) level in addition to SMC under (k) is considered the maximum rate allowed under (p).  In addition, the May 2010 rating decision established that he was entitled to SMC pursuant to 38 U.S.C.A. § 1114(l), with specific citation to 38 C.F.R. § 3.350(b)(3), which in turn references 38 U.S.C.A. §38 C.F.R. § 3.352(a).  Therefore, he met the criteria found under 38 C.F.R. § 3.352 (b)(1)(i) and (ii) prior to his death.  The Board must now determine whether he met 38 C.F.R. § 3.352 (b)(1)(iii).  

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352 (b)(2).  

The term "under the regular supervision of a licensed health-care professional," as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352 (b)(3).  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352 (b)(4).  

In granting SMC pursuant to 38 U.S.C.A. § 1114(l) based on the Veteran's need for aid and attendance, the RO specifically noted that the Veteran had difficulty controlling his diabetes as a result of medication compliance issues; that he had been referred for home health assistance with medication and monitoring his blood sugar levels; and that the March 2009 VA examiner reported that the Veteran's wife administered his insulin before all meals.  See May 2010 rating decision.  

Review of VA treatment records reveals that a November 2009 home health consult note references that a consult was received and that Harmony Home Health had been referred authorizing registered nurse (RN) assessment, home safety evaluation, and medical teaching.  A December 2009 home health consult note reveals that the consult was reviewed and Senior Support Services had been contacted to resume skilled nursing visits for diabetes mellitus/vital sign (DM/VS) monitoring and medication compliance and education to the Veteran and his caregiver.  A January 2010 home health consult note reveals that the consult was called and faxed to Senior Support Services for authorized skilled nursing visits once weekly for six weeks for blood sugar monitoring/medication compliance and teaching the Veteran and his wife.  In an August 2010 letter, the Veteran's VA endocrinologist reported that the Veteran received insulin injections four times a day to control his type II diabetes.  A January 2011 nursing note documents that the Veteran was able to take medications, but needed reminding or someone to prepare it.  

Given the foregoing, the Board finds that prior to his death, the Veteran was in need of aid in the administration of insulin injections on a daily basis in his home since his wife was responsible for administering the injections and she was supervised by maintaining contact with VA and through VA provided home health services.  As such, the Veteran was entitled to a higher rate of SMC prior to his death.  See 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. §§ 3.350, 3.352.

Earlier Effective Date

As noted above, the Veteran was awarded SMC based on his need for aid and attendance in the May 2010 rating decision that is the subject of this appeal.  An effective date of August 26, 2008, was assigned, which represented the date on which his claim had been received.  The Veteran asserted his disagreement with the effective date and it was subsequently amended to June 18, 2007.  See October 2011 SSOC.  

Prior to his death, the Veteran asserted that he was entitled to an effective date earlier than June 18, 2007, for the grant of entitlement to SMC because his original paperwork, VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) was dated May 25, 2007, and during his informal hearing with a decision review officer (DRO), the DRO indicated the onset date of May 25, 2007, would be accepted.  See February 2011 VA Form 21-4138; February 2011 VA Form 9; May 2012 hearing transcript.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2013).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b). 

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than June 18, 2007, for the grant of entitlement to SMC.  

Review of the claims files reveals that on August 26, 2008, the Veteran called the RO to check on the status of his claim for aid and attendance.  The RO employee who spoke to the Veteran noted that he was unable to identify any associated claim.  See VA Form 119.  The RO treated the August 2008 phone call as a claim for SMC benefits and denied the claim in a June 2009 rating decision.  

The Veteran submitted a packet of documents that was received at the Reno RO on July 13, 2009.  This packet included his statement that he wished to appeal the June 2009 rating decision, see VA Form 21-4138; a statement dated May 20, 2007, and noted as "routed through American Purple Heart Association" that requested aid and attendance; and a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) dated May 25, 2007.  The Board notes that none of these documents had previously been received at the RO and that at the time of the Veteran's submission, he was being represented by The Military Order of the Purple Heart (MOPH).  The Board also notes that the MOPH withdrew as the Veteran's representative on July 16, 2009.  See VA Form 21-4138.  

The Veteran appeared before a DRO for an informal conference on November 3, 2009.  It was noted that the Veteran discussed the need for aid and attendance as well as a higher level of aid and attendance.  There was no discussion noted as to effective date issues.  The DRO thereafter issued the May 2010 rating decision that granted SMC based on the need for aid and attendance.  

VA treatment records reveal that on June 12, 2007, the Veteran and his spouse requested information on aid and attendance.  The social worker they spoke to educated them regarding aid and attendance, provided written information on aid and attendance, and noted that it did not appear the Veteran met the criteria for aid and attendance at that time.  See social work note.  A June 18, 2007, addendum notes that the social worker received the completed aid and attendance form and that the original was forwarded to VBA with a copy to medical records.  The addendum to the social work note thereafter formed the basis for the change in effective date for the grant of SMC from August 26, 2008, to June 18, 2007.  See October 2011 SSOC.  

The Board notes at this juncture that both the original and the amended effective dates for the grant of entitlement to SMC were based on informal claims.  This is so because the original date of August 26, 2008, was based on a VA Form 119 that indicated the Veteran was calling to check the status of his claim for SMC, and the amended date of June 18, 2007, was based on a VA record that documented a completed aid and attendance form had been forwarded to VBA.  There is no indication from the Board's review of the claims files that the Veteran submitted a formal claim for SMC.  There is also no indication from the Board's review of the claims files that the Veteran submitted any documentation received prior to June 18, 2007, that identified he was seeking entitlement to SMC.  Although the VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) dated May 25, 2007, was, according to the Veteran's statement, routed through his representative, which he incorrectly identifies as the American Purple Heart Association instead of the Military Order of the Purple Heart, it was not date stamped as received by VA until July 13, 2009.  Accordingly, the claim for entitlement to an effective date prior to June 18, 2007, for the grant of entitlement to SMC is denied.


ORDER

Entitlement to a higher rate of SMC is granted.

Entitlement to an effective date earlier than June 18, 2007, for the grant of entitlement to SMC is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


